Citation Nr: 1235021	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  09-19 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a urinary disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from May 1960 to May 1962.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to the issue in appellate status.

In November 2010, the Veteran testified at the RO before the undersigned Acting Veterans Law Judge.  A transcript of that hearing has been associated with the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Before the Board can adjudicate the Veteran's claim on the merits, additional development is required.  

The Veteran asserts, essentially, that he sustained additional urinary disability due to an August 2006 cystoscopy with transurethral resection of the prostate performed at the Bay Pines Florida VA Medical Center (VAMC).  During his hearing before the undersigned, he testified that preexisting urinary disability symptoms worsened following the surgery.  See Board Hearing Transcript, at 3-4.  He asserted, in essence, that the August 2006 surgery was not necessary as his symptoms of awaking in the night to urinate were caused by low oxygen saturation due to sleep apnea and not due to a disability of the prostate.  See Board Hearing Transcript, at 5.  In a letter received in August 2007, the Veteran asserted that the surgeon who performed the August 2006 surgery stated after review of medical records that the surgery he performed was "probably not necessary."

Compensation under the provisions of 38 U.S.C.A. § 1151 is warranted where disability or death was caused by hospital care, medical or surgical treatment, or examination furnished by VA, and the proximate cause of the disability or death was (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002). 

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider or furnished the care, treatment, or examination without the Veteran's informed consent.  38 C.F.R. § 3.361(d)(1) (2011).

In an August 2007 letter, the RO requested from the Bay Pines Florida VAMC records related to the August 2006 surgery, to specifically include the copy of the consent form signed by the Veteran.  Although the claims file contains records related to the August 2006 surgery, the claims file does not contained the signed consent.  Upon remand, the AMC must seek this signed consent and, if this evidence is not available, properly document the claims file and notify the Veteran.  See 38 C.F.R. § 3.159 (2011).

The Veteran has submitted private medical records that document continued urinary disability subsequent to the August 2006 surgery.  These records, however, do not address pertinent questions regarding whether the Veteran has additional disability that resulted from the August 2006 surgery or whether any additional disability was due to VA negligence, carelessness, lack of proper skill, error in judgment or similar instance of fault on the part of VA; or an event not reasonably foreseeable.  As answers to these questions are crucial to resolving the Veteran's appeal and they require a medical response, the Board must also remand the case for a VA examination and opinion.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Obtain the signed consent form completed prior to the August 2006 cystoscopy with transurethral resection of the prostate performed at the Bay Pines Florida VAMC.  Such record must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  If this evidence is unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e). 

2.  After the development requested in Paragraph (1) is completed, schedule the Veteran for an examination by an appropriately qualified clinician to determine the nature and etiology of his current urinary disability.  The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, the examiner should answer the following questions: 

a.)  Is it at least as likely as not (50 percent or greater) that the Veteran incurred additional urinary disability as a result of the August 2006 surgery at the Bay Pine Florida VAMC?  If additional disability exists, what is the nature of such additional disability? 

b.)  If additional disability exists, is it at least as likely as not (50 percent or greater) that such was due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA? 

c.)  If additional disability exists, is it at least as likely as not (50 percent or greater) that such was due to an event not reasonably foreseeable? 

A report of the examination should be prepared and associated with the Veteran's VA claims folder.  A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  Then, readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. C. KREMBS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).



